DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claim 1 is entitled to a priority date of November 7, 2013.


Specification

The disclosure is objected to because of the following informalities: 

Paragraphs 31 and 45: “mixer 39” should be corrected to “mixer [27]”, three instances total in said paragraphs.

Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No 11085634. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 11085634
A system for generating electricity by combusting biofuel produced from dewatered sludge, the system comprising: 



a dryer operable to: receive a drying gas; receive sludge; and reduce the moisture content of the sludge in the presence of the drying gas, wherein the drying gas absorbs at least a portion of the moisture content of the sludge and forms a biofuel, reduced moisture powder, and at least partially saturated gas; 

a boiler system operable to combust the biofuel to produce at least one of heat for use in the dryer or steam for a turbine; 




a first separator operable to separate the biofuel from the at least partially saturated gas; 

a first condenser operable to reduce a moisture content of the at least partially saturated gas by reducing a temperature of the at least partially saturated gas to form a reduced-moisture gas; 


at least one fan operable to direct the reduced-moisture gas to the heat exchanger to form the drying gas, the heat exchanger disposed in the boiler system and to direct the reduced-moister gas to the dryer to reduce the moisture content of the sludge; 


a diverter valve operable to keep an overall system moisture balance by removing the volume of reduced-moisture gas out of the system that is equivalent to the volume of moisture removed from the sludge less the amount removed by first condenser; 
























a make-up air supply to replace reduced-moisture gas diverted out of the system; 


a series of heat exchangers incorporated into the boiler system to transfer heat to at least one of the turbine and dryer.
A system for generating electricity by combusting biofuel produced from dewatered sludge, the system comprising: 

a turbine; 

a dryer operable to: receive a drying gas; receive sludge; and reduce the moisture content of the sludge in the presence of the drying gas, wherein the drying gas absorbs at least a portion of the moisture content of the sludge and forms a biofuel, reduced moisture powder, and at least partially saturated gas; 

a boiler system comprising a dual fuel burner and a primary air supply inlet, the boiler system operable to receive and combust the biofuel to produce at least one of heat for use in the dryer or steam for the turbine; 

a first separator located downstream of the dryer operable to separate the biofuel from the at least partially saturated gas; 

a first condenser located downstream of the separator operable to reduce a moisture content of the at least partially saturated gas by reducing a temperature of the at least partially saturated gas to form a reduced-moisture gas; 

at least one fan located downstream of the condenser operable to direct the reduced-moisture gas to a heat exchanger to form the drying gas, the heat exchanger disposed in the boiler system and to direct the reduced-moisture gas to the dryer to reduce the moisture content of the sludge; 

a diverter valve located downstream of the fan operable to keep an overall system moisture balance by removing the volume of reduced-moisture gas out of the system that is equivalent to the volume of moisture removed from the sludge less the amount removed by first condenser; 

a gas-water heat exchanger located downstream of the diverter valve for cooling the reduced-moisture gas diverted out by the diverter valve by using process water from an ambient-temperature water source and a condenser located downstream of the gas-water heat exchanger for condensing out a volume of moisture equal to the moisture contained in the sludge less the amount removed by the first condenser from the diverted reduced-moisture gas volume, to form a reduced temperature diverted portion of cleaned drying gas; the boiler system comprising the primary air supply inlet further operable to receive the reduced temperature diverted portion of cleaned drying gas as combustion air being combusted with the biofuel utilizing the dual fuel burner; 

a make-up air supply located downstream of the fan to replace reduced-moisture gas diverted out of the system; and 

a series of heat exchangers incorporated into the boiler system to transfer heat to at least one of the turbine and dryer.


As seen above, the underlined portions show that the US Patent recites all the features of Claim 1 of the present application, thus anticipating the claim. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites at least one fan operable to direct the reduced-moisture gas to the heat exchanger. The heat exchanger lacks antecedent basis. 

Claim 1 recites wherein the drying gas absorbs at least a portion of the moisture content of the sludge and forms a biofuel, reduced moisture powder, and at least partially saturated gas. The recitation of three outputs is confusing because the instant specification explicitly states that the powder is the biofuel, essentially making the claims refer to only two outputs, a saturated gas, and the dried powder (i.e. biofuel). For purposes of examination, the biofuel and dried powder outputs will be interpreted as being the same thing. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Girovich (US 5,215,670) in view of Abyhammar (US 6,138,381) and Potter et al. (hereafter “Potter” - WO 2012067708).

With regards to Claim 1:

Girovich discloses a dryer (dryer 1) operable to: receive a drying gas (heated sweep air from fan 15); receive sludge (dewatered sludge from bin 4); and reduce the moisture content of the sludge in the presence of the drying gas (“dry product” exhaust), wherein the drying gas absorbs at least a portion of the moisture content of the sludge and forms a biofuel (“dry product”, i.e. dried sludge), reduced moisture powder, and at least partially saturated gas ("dryer exhaust" - "a mixture of water vapor, sweep air, fine particulate matter and gaseous components”, Col. 4, Lines 29 – 31); 

a first separator (stationary discharge hood 110, Figure 2) operable to separate the biofuel from the at least partially saturated gas; 

a first condenser (condenser 11) operable to reduce a moisture content of the at least partially saturated gas by reducing a temperature of the at least partially saturated gas to form a reduced-moisture gas (Col. 4, Lines 34 – 55); 

at least one fan (fan 12) operable to direct the reduced-moisture gas to the heat exchanger (heat exchanger 14) to form the drying gas, and to direct the reduced-moister gas to the dryer to reduce the moisture content of the sludge (as seen in Figure 1, recirculation); 

a diverter valve (3-way valve 17) operable to keep an overall system moisture balance by removing the volume of reduced-moisture gas out of the system that is equivalent to the volume of moisture removed from the sludge less the amount removed by first condenser (see Col. 5, Lines 3 – 9 – “Due to an unavoidable ambient air leakage into the dryer and other components of the system, the amount of sweep air subject to recycling will increase above a preset amount. In this case, a certain portion of the sweep air is automatically directed into the combustion furnace 2 via a three-way valve 17 for thermal destruction prior to its release into the atmosphere”; and 

a make-up air supply to replace reduced-moisture gas diverted out of the system (“combustion air” from furnace 2). 

Girovich does not explicitly disclose a boiler system operable to combust the biofuel to produce at least one of heat for use in the dryer or steam for a turbine, instead simply drying the sludge and storing it in preparation for the market. However, it is known in the art to combust dried biofuel in a boiler. Abyhammar, in a similar system, teaches drying a "moist fuel" (described as a "biomass", Col. 8, Line 9) in a dryer (5) and directing the dried biofuel to a boiler system (boiler 1) operable to combust the biofuel to produce at least one of heat for use in the dryer (via heat recovered from boiler exhaust in Line 15, as seen in Figure 8) or steam for a turbine (steam turbine 23, as seen in Figure 2). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, use of a boiler in conjunction with a biomass drying system is known via Abyhammar and it would have been obvious to one of ordinary skill in the art to modify the system of Girovich by including a boiler in the system and directing the dried sludge to the boiler for combustion in order to generate heat and create a useful energy. Although Abyhammar does not explicitly disclose a series of heat exchangers in said boiler, use of a series of heat exchangers is mere duplication which aids in transferring heat from the combustion gas to the working gas of the turbine cycle, thereby increasing efficiency and power output of the cycle. 

Girovich does not explicitly disclose the heat exchanger is disposed in the boiler system, instead teaching what appears to be a standalone unit. Potter, in a similar system, teaches drying sludge (via dryer 2), separating the dried sludge from partially saturated gas via separator (4), directing the dried sludge to a heat exchanger (12), condensing the saturated gas (via condenser 7) so as to remove moisture, and then directing the dried gas to the heat exchanger (cooling jacket 50), thereby heating the sweep air prior to recirculation back to the dryer. The heat exchanger (12) of Potter is a combustion chamber structurally equivalent to the combustion chamber of Abyhammar used as a boiler and cooling jacket (50) is a heat exchanger that, as shown in Figure 1 of Potter, is within heat exchanger (12). It would have been obvious to one of ordinary skill in the art to modify the system of Girovich/Abyhammar by having the heat exchanger (14) of Girovich be heated by and be located in the combustion chamber heating the boiler piping in order to save space in the system, and maximize utilization of heat created by the combustion chamber, thereby increasing efficiency. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

O'Mara (US 2,066,418) – sludge disposal plant including dryer 3, condenser 18, sludge 7, heat exchanger 15

Fitch et al. (US 4,232,614) – sludge incinerator including dryer 20, condenser 80, fan 84, heat exchanger 90. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/LAERT DOUNIS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Friday, May 6, 2022